Citation Nr: 0737009	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for right ear 
hearing loss and post-traumatic stress disorder, and granted 
service connection for left ear hearing loss with a 
noncompensable rating, effective August 16, 2004.

Upon the June 2005 VA audiological examination, the veteran 
complained of symptoms associated with tinnitus, this issue 
has not been adjudicated, thus, the Board refers this issue 
to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have right ear hearing 
loss attributable to in-service noise exposure, nor was right 
ear hearing loss shown within a year of discharge from 
service.

3.  The veteran does not currently have post-traumatic stress 
disorder attributable to an in-service incident or injury.

4.  The veteran has hearing loss in the left ear with a 
numeric designation of I.

5.  The veteran's right ear was assigned a numeric 
designation of I.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Post-traumatic stress disorder was not incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 

3.  Criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is typically required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in a May 2006 Supplemental 
Statement of the Case.  This notice was inadequate.  The 
Board specifically finds, however, that the veteran is not 
prejudiced as his claims are for entitlement to an increased 
rating and entitlement to service connection, and he has been 
given specific notice with respect to those elements of a 
service-connection claim pertinent to his current claims. 
Thus, the lack of proper notice of additional benefits that 
stem from the grant of service connection cannot prejudice 
him as to the increased rating claims and cannot prejudice 
him as to downstream issues not reached by the denial of the 
underlying benefit for the service connection claims.  As 
such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the September 2004 VCAA notice was given prior to 
the appealed AOJ decision, dated in March 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations for his hearing loss 
claims, obtaining medical opinions as to the etiology and 
severity of his hearing loss, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board, even though he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.   Therefore, the Board now 
turns to the merits of the veteran's claim.  

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

Right ear hearing loss

The veteran seeks service connection for right ear hearing 
loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The veteran's military entrance examination revealed puretone 
thresholds, in decibels, as follows ("X" indicating that no 
decibel level was taken at that frequency):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
15
LEFT
10
5
5
X
20

No speech recognition was performed at this examination.  

In December 1977, the veteran underwent military audiological 
testing for his transfer, and puretone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
20
LEFT
10
0
0
35
20

No speech recognition test was performed at this examination.  

In December 2004, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
45
LEFT
25
20
30
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  At 
the examination, the veteran reported significant military 
noise exposure from gunfire, rifle ranges, helicopter noise 
and heavy artillery fire.  The veteran noted that he did not 
serve in combat.  He reported post-service occupational noise 
exposure from working in the oil fields and being exposed to 
demolition, as well as non-military aircraft noise exposure 
during his childhood.

The audiologist diagnosed the veteran as having bilateral 
high frequency sensorineural hearing loss.  The audiologist 
found that there was some indication of left ear hearing loss 
while in service.  

The veteran underwent a second VA audiological evaluation in 
June 2005, and  puretone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
45
LEFT
30
30
35
60
65

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The veteran described the same noise 
exposure at this examination as he did during his December 
2004 VA audiological examination.  The audiologist diagnosed 
the veteran as having bilateral moderate high frequency 
sensorineural hearing loss.  

Upon examination, the audiologist opined that the veteran's 
right ear hearing loss was not attributable to his military 
service and military noise exposure.  In support of his 
opinion, the audiologist noted that the veteran's right ear 
hearing acuity was essentially normal upon discharge from 
service and he had significant post-service occupational 
noise exposure.  The audiologist concluded that the veteran's 
hearing loss developed after separation from service due to 
various genetic and environmental factors and was not related 
to in-service noise exposure.  

Given the evidence as outlined above, service connection 
cannot be granted for right ear hearing loss.  There is no 
evidence linking the veteran's right ear hearing loss to his 
military service, nor was he diagnosed as having right ear 
hearing loss within a year of discharge from service.  A VA 
audiologist opined that post-service occupational noise 
exposure likely caused the progression of the veteran's right 
ear hearing loss.  Absent a competent medical opinion linking 
the veteran's right ear hearing loss to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for right ear hearing 
loss.  Thus, service connection for right ear hearing loss is 
denied on a direct and presumptive basis.

Post-traumatic stress disorder 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The veteran's SMRs are devoid of any reference to a diagnosis 
of, or treatment for symptoms related to, post-traumatic 
stress disorder.  

A July 2007 private treatment record reflects treatment for 
the veteran's neck and back pain.  At the time of this 
treatment, the veteran advised the physician that he was 
injured while on the job in 1976.  He advised that he was in 
a work truck traveling to an oil rig when the truck was hit 
by a train.  The veteran fractured his neck in the accident.  
There is no indication that this incident occurred while the 
veteran was in service.  

In November 2003, the veteran sought treatment for what he 
reported as post-traumatic stress disorder.  At that time, he 
sought mental health treatment associated with his strained 
relationship with his daughter and his difficulty sleeping.  

In a July 2004 VA Mental Health treatment note, the veteran 
was assessed as having post-traumatic stress disorder and 
depressive disorder, not otherwise specified.  The assessment 
of post-traumatic stress disorder was not based upon any 
corroborated in-service stressors.  

In September 2004, VA sent the veteran a letter and 
questionnaire related to post-traumatic stress disorder.  
This letter requested that the veteran submit a description 
of his alleged in-service stressors to corroborate any 
diagnosis of post-traumatic stress disorder.  The veteran did 
not return the requested stressor questionnaire. 

A December 2004 VA treatment record regarding post-traumatic 
stress disorder indicates that the veteran alleged he was hit 
by a train in 1976 while riding in a vehicle during his time 
in the Marines.  As a result of this accident, the veteran 
alleged he had a neck fracture, anger issues, depression, 
flashbacks and avoided others.  

In January 2006, VA sent another letter requesting that the 
veteran identify his in-service stressors.  Again, the 
veteran did not respond to the request.

In March 2006, VA made a formal finding that there was a lack 
of information available to verify stressors in connection 
with the veteran's claim of service connection for post-
traumatic stress disorder.  This memorandum included a 
finding that all efforts to obtain the required information 
were made, and any further attempt would be futile.  

In March 2006, the veteran sought mental health treatment and 
indicated that he had post-traumatic stress disorder 
secondary to a train accident which occurred while in 
service.  He also complained of difficulty sleeping because 
of back pain and stress due to his relationship with his 
daughter.

Given the evidence as outlined above, service connection for 
post-traumatic stress disorder cannot be granted.  Although 
the veteran has a current diagnosis of post-traumatic stress 
disorder, there is a lack of a corroborable stressor required 
to substantiate the claim.  The veteran's treatment records 
do reflect the veteran's report that while in service, a 
vehicle in which he was riding was hit by a train, and as a 
result of this accident, he experienced flashbacks and 
depression.  There is no record of the veteran experiencing 
any vehicle/train accident while in service.  In fact, a July 
2000 treatment record reflects that while on the way to an 
oil rig in Texas, the truck within which the veteran was 
riding was hit by a train and caused injuries to the 
veteran's neck.  The veteran related this information in the 
course of seeking medical treatment for his neck and back 
pain.  Thus, the Board questions the veteran's veracity 
concerning the timing of the accident.  Additionally, during 
his VA audiological examinations, the veteran stated that he 
did not serve in combat while in service.  

Thus, there is no evidentiary basis upon which the veteran's 
claim of service connection for post-traumatic stress 
disorder can be corroborated-other than the veteran's own 
report of having post-traumatic stress disorder.  The veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the RO made a formal finding 
that there was insufficient evidence upon which to 
corroborate any alleged stressors.  Absent evidence of 
verifiable in-service stressors, service connection for post-
traumatic stress disorder must be denied.  

Increased rating

The veteran seeks a compensable rating for his service 
connected left ear hearing loss.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

As reflected in the audiological charts above, the veteran 
underwent VA audiological testing and was granted service 
connection for left ear hearing loss with a noncompensable 
rating, effective August 16, 2004.

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's left ear hearing disability 
does not allow for a compensable rating.  Using the 
audiological testing results from the June 2005 VA 
examination, the veteran had a puretone threshold average of 
48 in the left ear.  The veteran's left ear speech 
discrimination score was 96 percent.  Because the veteran's 
right ear was not service connected in June 2005, the right 
ear is assigned a numeric designation of I.  See 38 C.F.R 
§ 4.85(f).  These result in numeric designations of I in the 
left ear and I in the right ear.  Thus, the numeric 
designation of I converges with the numeric designation of I 
at a point that indicates a 0 percent (noncompensable) 
rating.  There is no evidence that the veteran has an 
exceptional pattern of hearing impairment.  See 38 C.F.R. 
§ 4.86.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's left ear hearing loss is 
simply not of such severity to warrant a compensable rating 
based on audiological testing results of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Therefore, the veteran's claim for a compensable rating for 
left ear hearing loss is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to this regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected left ear hearing loss, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of left ear hearing loss.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran having occupational impairment due to 
left ear hearing loss, the Board finds that the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for post-traumatic stress disorder is 
denied.

A compensable rating for left ear hearing loss is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


